Title: From Alexander Hamilton to James McHenry, 19 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Aug 19. 1799
          
          I have to apologise for not having repleid sooner to your letter transmitting one to you from the Accountant of the War Department dated the 6th of July last.
          The affair of Lt. Leonard stands thus—It having been determined to have his party innoculated for the small pox at Bedlows Island, it became necessary to make some repairs to the — buildings there which had been used as Hospitals and barracks. I ordered Major Hoops to have it this done,  and to apply through  by the agency of Col Stevens. It appears that through misapprehension the Contractor was used as the medium. The mode of settlement for the expences incurred is explained in the inclosed extract of a letter from Major Hoops dated the 13 of July and copy of a letter from Lt Leonard dated the 17 of that month. If the quantum be excessive the Contractor is responsible.
          on the subject of the Barge procured by Capt Ingersoll, I had no previous information from him. But there can be no doubt that something of this kind was necessary for the Post he commands. It is probable the one procured may have been more costly than was proper. But in similar cases it is impracticable to not practicable very nicely to retrospect. I think it proper therefore that the expence be sanctionned and adjusted.
          Similar observations apply
          Similar Considerations of expediency will also recommend the ratification of what was done by Capt Gates in relation to the repairs of the Barracks at Castle William.
          It is a just reflection that if the Commanding Officer of every small post or Garrison of the army has power an independent power to contract expence in such cases the amount it is likely to lead to a very serious and improvident expenditure. Inclosed is a circular letter which I have written for guarding against the danger.
           With great respect I have the honor to be Yr Obed Sir
          The Secy of War
        